DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
	Claims 1-15, 18, and 21-24 are pending.
	Claim 17, has been cancelled.
	Claim 24 has been added.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-15, 18 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, in each of the independent claims, the amended subject matters of (1) identifying “first” and “second” “applications” and (2) a “first application” to “track the given event” are not found in either the Specification or the Drawings. These notions are therefore considered New Matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 12, 15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (U.S. Patent Application Publication No. 2015/0163186 A1, filed 12/02/2014, published 06/11/2015), in view of Kim et al. (hereinafter Kim, U.S. Patent Application Publication No. 2008/0004053 A1, filed 01/05/2007, published 01/03/2008), and in further view of Zirnstein, JR (hereinafter Zirnstein, U.S. Patent Application Publication No. 2004/0019643 A1, filed 07/23/2002, published 01/29/2004).
In regard to independent claim 1, Tian teaches:
A computing device comprising: a memory; and at least one processor coupled to the memory (see Tian at Fig. 9) and configured to:
receive a message from a client device (at least pp. 2-3, [0022]-[0032]; Figures 2-3 [Wingdings font/0xE0] Tian teaches at step 202 that a message is received at a client device, the message may include one or more of text, images, URLs, a sender identification code, and/or other media. Specifically, the sender identification code may be a phone number associated with the sender, and/or geographic location information associated with the sender (see [0024]). At step 204, the information included in the message may be parsed ,
the message including content indicative of
a given event (at least p. 4, [0038]; Figures 3-4 [Wingdings font/0xE0] Tian teaches preset keywords that are associated with a given client application and that may correspond to events such as “recharge,” “balance,” “bill payment,” “water bill,” “electric bill,” “feed owed,” “bill,” and “repayment”. These events, when found in the message, identify a client application(s)),
Tian fails to explicitly teach:
a time at which the given event is to occur.
However, Kim teaches:
a time at which the given event is to occur (at least Abstract; pp. 1-2, [0010]-[0031]; p. 3, [0074]; p. 4, [0078], [0088]; Figures 2-4A-C [Wingdings font/0xE0] Kim teaches a short message processing system where the short message is parsed and lexically analyzed to identify “meaningful words” associated with supplementary services such as a credit card settlement details notifying service, a contact point registration service, a spam filtering service, a schedule registration service, a message history management service, and so forth. The method can then execute the identified service. In particular, Kim teaches that meaningful word candidates can include information on, for example, date, time, or phone number (see p. 3, [0074]-[0075]; [0085]). Further, Kim teaches (see p. 4, [0088]; Figs. 2, 4C) detection, in the short message of “meaningful words” that correspond to schedule information such as “tomorrow,” “today,”, “year/month/day/hour/minute,” and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kim with those of Tian as both inventions are related to determining, through the identification of predefined keywords or meaningful words contained in a received message, an application(s) to execute on the client device receiving the message. Adding the teaching of Kim provides Tian with the ability to identify keywords or meaningful words in a message that correspond to scheduling information that identified a particular application or service as well as supporting information such as scheduling information.
Tian further teaches:
a plurality of applications, the plurality including first and second applications (at least pp. 2-4, [0028], [0038]-[0044]; p. 6, [0063]-[0075]; Figures 3-6 [Wingdings font/0xE0] Tian teaches the identification, through parsing and lexical analysis of pre-defined keywords in a received message, of one or more applications and/or sub-applications of an application).
While Tian and Kim fail to explicitly teach:
the first application to track the given event.

Tian is capable of identifying sub-applications within an application through the parsing and analysis of keywords identified in the received message (see p. 6, [0063]-[0075]; Figure 6).
the second application to be launched to perform the given event (at least Abstract; pp. 2-3, [0022]-[0032]; pp. 3-4, [0034]-[0044]; p. 6, [0063]-[0075]; Figures 2-6 [Wingdings font/0xE0] Tian teaches the launching of a client application based on a received message at the client device, wherein the client application is configured to receive at least some of the information included in the message);
Tian and Kim fail to explicitly teach:
generate a plurality of text strings based on content of the message, at least one text string being a combination of text from a subject and content of the retrieved message
However, Zirnstein
generate a plurality of text strings based on content of the message, at least one text string being a combination of text from a subject and content of the retrieved message (at least pp. 4-5, [0047]-[0048]; p. 5, [0051]; p. 7, [0062]; Figures 5-6, 10 [Wingdings font/0xE0] Zirnstein teaches the utilization of an e-mail message to send remote commands to that utilizes both the subject line (containing a command indicator (CMD: followed by a command(s))) and/or the body ([0051]) to contain the command(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zirnstein with those of Tian and Kim as all three of these inventions are related to the remote execution of applications via received electronic messages Adding the teaching of Zirnstein benefits Tian and Kim by providing a specific mechanism (e.g. e-mail) and location (subject line, body) to contain commanding for the remote execution of applications.
Tian further teaches:
identify the second application based on a comparison of the plurality of text strings with one or more entries of a database of applications (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).
launch the identified second application at the time indicated in the received message, so as to avoid switching between the first and second applications to accomplish the given event (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client 

In regard to dependent claim 2, Tian and Kim fail to explicitly teach:
the generation of the plurality of text strings includes use of a combination of text from a subject line of the message and text from a body of the message to form at least one text string.
However, Zirnstein teaches:
the generation of the plurality of text strings includes use of a combination of text from a subject line of the message and text from a body of the message to form at least one text string (at least pp. 4-5, [0047]-[0048]; p. 5, [0051]; p. 7, [0062]; Figures 5-6, 10 [Wingdings font/0xE0] Zirnstein teaches the utilization of an e-mail message to send remote commands to that utilizes both the subject line (containing a command indicator (CMD: followed by a command(s))) and/or the body (see p. 5, [0051]) to contain the command(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zirnstein with those of Tian and Kim as all of these inventions are related to the remote execution of applications via received electronic messages Adding the teaching of Zirnstein benefits Tian and Kim by providing a specific mechanism (e.g. e-mail) and location (subject line, body) to contain commanding for the remote execution of applications.

In regard to dependent claim 5, Tien teaches:
the at least one processor is further configured to determine a match between at least one text string of the plurality of text strings and an entry of the database of applications, and the match being indicative of the first application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. The keyword corresponding to the name of the client application intended to be remotely launched by receipt of the message sent by the message server 106. An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).

In regard to claims 8-9 and 12, claims 8-9 and 12 merely recite a method to be carried out on the computing device of claims 1-2 and 5, respectively. Thus, Tian in view of Kim and Zirnstein teaches every limitation of claims 8-9 and 12, and provides proper motivation, as indicated in the rejections of claims 1-2 and 5.

In regard to claim 15, claim 15 merely recites a non-transitory computer readable medium to store the method of claim 1. Thus, Tian in view of Kim and Zirnstein teaches every limitation of claim 15, and provides proper motivation, as indicated in the rejection of claim 1.

In regard to dependent claim 22, Tian teaches:
Note: the Examiner presumes that an “exact match” is a 100% match. Thus, any other matches given that a 100% match is found, will be less than 100% and may be 0% match.

identifying the application based on the comparison of the plurality of text strings with the one or more entries of the database of applications comprises:
identifying a first application name and a second application name by identifying that the plurality of text strings comprises an exact match with the first application name and does not comprise an exact match with the second application name (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted. In Tian, it would appear that a keyword(s) found in the message and searched against a preset keyword list and identifying an associated application(s) is an exact or 100% match).
Tian, Kim, and Zirnstein fail to explicitly teach:
generating a first confidence score indicating that the first application name matches the plurality of text strings and a second confidence score indicating that the second application name does not match the plurality of text strings, wherein the first confidence score is higher than the second confidence score;
comparing the first confidence score and the second confidence score to a confidence threshold;
based on identifying that the first confidence score exceeds the confidence threshold, identifying that the plurality of text strings includes the first application name and that an application corresponding to the first application name should be launched;
based on identifying that the second confidence score does not exceed the confidence threshold, performing a fuzzy matching algorithm to identify whether an application corresponding to the second application name should be launched, wherein performing the fuzzy matching algorithm updates the second confidence score based on the fuzzy matching algorithm;
comparing the updated second confidence score to the confidence threshold; and
based on identifying that the updated second confidence score exceeds the confidence threshold, identifying the application corresponding to the second application name should be selected.
However, Zamir teaches:
generating a first confidence score indicating that the first application name matches the plurality of text strings and a second confidence score indicating that the second application name does not match the plurality of text strings, wherein the first confidence score is higher than the second confidence score; comparing the first confidence score and the second confidence score to a confidence threshold; based on identifying that the first confidence score exceeds the confidence threshold, identifying that the plurality of text strings includes the first application name and that an application corresponding to the first application name should be launched; based on identifying that the second confidence score does not exceed the confidence threshold, performing a fuzzy matching algorithm to identify whether an application corresponding to the second application name should be launched, wherein performing the fuzzy matching algorithm updates the second confidence score based on the fuzzy matching algorithm; comparing the updated second confidence score to the confidence threshold; and based on identifying that the updated second confidence score exceeds the confidence threshold, identifying the application corresponding to the second application name should be selected (at least col. 1, line 54 through col. 2, line 15; col. 16, lines 3-22; col. 18, line 66 through col. 21, line 54; Figures 4-6 [Wingdings font/0xE0] Zamir teaches a system that receives an information packet (step 110), extracts at least one extracted term out of the information packet (step 120), determining whether an extracted term matches an alert term (step 150). The matching of the extracted term to an alert term can implement complex matching techniques such as Boolean matching, probabilistic matching, fuzzy matching, proximity matching, and vector-based matching techniques (see col. 19, lines 20-39) to identify alert criteria which is processed to determine whether to issue an alert and issuing an alert (step 160). Further, Zamir teaches an alert module that is adapted to rank information sources according to a similarity between at least a portion of information packets provided by said information sources and between an alert criteria (e.g., see col. 7, lines 53-63; col. 16, lines 3-22)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zamir with those of Tian, Kim and Zirnstein as all of these inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Zamir provides I Tian, Kim and Zirnstein with a method to identify the proper alert from amongst a plurality of alerts using fuzzy matching techniques and ranking or scoring matching candidates as to their correctness to issue the proper alert.




In regard to dependent claim 23, Tian teaches:
launching the application comprises launching, at a different client device, one or more of: the first application or the second application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see [0018] for types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application (e.g. SMS or instant messaging; see p. 2, [0019]) executing on a client device 102. The contents of the message are parsed to identify a keyword from a preset keyword list. One or more keywords located in the preset keyword list may be associated with an application (see p. 3, [0036]) and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they’d like to have the client application installed (pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).

In regard to dependent claim 24, Tian, Kim and Zirnstein fail to explicitly teach:
identifying the first application comprises using one or more fuzzy matching techniques to identify the first application from the plurality of text strings.
However, Zamir teaches:
identifying the first application comprises using one or more fuzzy matching techniques to identify the first application from the plurality of text strings (at least Zamir teaches a system that receives an information packet (step 110), extracts at least one extracted term out of the information packet (step 120), determining whether an extracted term matches an alert term (15). The matching of the extracted term to an alert term can implement complex matching techniques such as Boolean Matching, Fuzzy Matching, Proximity Matching, and Vector-Based matching techniques (see col. 19, lines 20-39) to identify alert criteria which is processed to determine whether to issue an alert and issuing the alert).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zamir with those of Tian, Kim and Zirnstein as all of these inventions are related to remote execution of applications via received electronic messages. Adding the teaching of Zamir provides Tian, Kim and Zirnstein with a method to identify the proper alert from amongst a plurality of alerts using fuzzy matching techniques.
Tian teaches:
wherein the plurality of text strings do not include a name of either the first application or the second application, wherein the one or more fuzzy matching techniques fail to identify the second application (at least pp. 2-3, [0018]-[0032]; pp. 3-4, [0034]-[0044]; Figures 1-3 [Wingdings font/0xE0] Tian teaches a method by which an application at a client device 102 (see p. 2, [0018] for application types) may be launched (see p. 3, [0031]) based on a message sent by a message server 106 and received by a messaging application, (e.g. SMS or instant messaging; see p. 2, [0019]) executing on the client device 102. The contents of the message are parsed to identify a and are not necessarily the name of the application (see p. 4, [0038] for examples of keywords, e.g. “recharge,” “balance,” “bill payment,” etc.). An identified keyword is then checked against the client applications that have actually been installed at the client device 102. If the client application has not been installed, the user is prompted as to whether they'd like to have the client application installed (see pp. 3-4, [0037]). This operation indicates that a database or some sort of list or other accounting of client applications is consulted).
Tian fails to explicitly teach:
identifying, after using the one or more fuzzy matching techniques, the second application, wherein identifying the second application comprises using one or more natural language processing techniques to identify a context corresponding to the plurality of text strings, wherein identifying the second application comprises identifying, based on the context, the second application.
However, Kim teaches:
identifying, after using the one or more fuzzy matching techniques, the second application, wherein identifying the second application comprises using one or more natural language processing techniques to identify a context corresponding to the plurality of text strings, wherein identifying the second application comprises identifying, based on the context, the second application (at least Abstract; pp. 1-2, [0010]-[0031]; p. 3, [0074]; p. 4, [0078], [0088]; Figures 2-4A-C [Wingdings font/0xE0] Kim teaches a short message processing system where the short message is parsed and lexically analyzed (e.g. natural language processing technique) to identify “meaningful words” associated with supplementary services such as a credit card settlement details notifying service, a contact point registration service, a spam filtering service, a schedule registration service, a message history management service, and so forth. The method can then execute the identified service. In particular, Kim teaches that meaningful word candidates can include information on, for example, date, time, or phone number (see p. 3, [0074]-[0075]; [0085]). Further, Kim teaches (see p. 4, [0088]; Figs. 2, 4C) detection, in the short message of “meaningful words” that correspond to schedule information such as “tomorrow,” “today,”, “year/month/day/hour/minute,” and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kim with those of Tian as both inventions are related to determining, through the identification of predefined keywords or meaningful words contained in a received message, an application(s) to execute on the client device receiving the message. Adding the teaching of Kim provides Tian with the ability to identify keywords or meaningful words in a message using lexical analysis.

Claims 3-4, 10-11, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, in view of Kim, and in further view of Zirnstein, and in further view of Khvostichenko et al. (hereinafter Khvostichenko, U.S. Patent Application Publication No. 2015/0200875 A1, filed 01/16/2013, published 07/16/2015).
In regard to dependent claim 3, Tian, Kim and Zirnstein fail to explicitly teach:
the message an electronic meeting invitation.
Khvostichenko teaches:
the message an electronic meeting invitation (at least pp. 2-3, [0017]-[0029]; Figure 2 [Wingdings font/0xE0] Khvostichenko teaches a method of parsing email messages for actionable items that includes email messages concerning meetings (see [0017])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khvostichenko with those of Tian, Kim and Zirnstein as all of these inventions are related to the remote execution of applications via specific content received in electronic messages Adding the teaching of Khvostichenko benefits Tian, Kim and Zirnstein by providing for the identification of actionable items within an email message including those related to a meeting invitation.

In regard to dependent claim 4, Tian, Kim and Zirnstein fail to explicitly teach:
the at least one processor is further configured to remove duplicate text strings from the plurality of text strings, wherein removing duplicate text strings comprises: identifying that one or more text strings of the plurality of text strings included in the message are duplicates; and removing, from the plurality of strings, the duplicate text strings.
However, Khvostichenko teaches:
the at least one processor is further configured to remove duplicate text strings from the plurality of text strings, wherein removing duplicate text strings comprises: identifying that one or more text strings of the plurality of text strings included in the message are duplicates; and removing, from the plurality of strings, the duplicate text strings (at least pp. 2-3, [0017]-[0029]; Figure 2 [Wingdings font/0xE0] Khvostichenko teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khvostichenko with those of Tian, Kim and Zirnstein as all of these inventions are related to the remote execution of applications via specific content received in electronic messages. Adding the teaching of Khvostichenko benefits Tian, Kim and Zirnstein by providing a specific mechanism (e.g. e-mail) and method to detect and remove duplicate commanding for the remote execution of applications.

In regard to claims 10-11, claims 10-11 merely recites a method to be carried out on the computing device of claims 3-4, respectively. Thus, Tian in view of Kim, Zirnstein and Khvostichenko teaches every limitation of claims 10-11, and provides proper motivation, as indicated in the rejection of claims 3-4.

In regard to claims 18, claims 18 merely recite a non-transitory computer readable medium to store the method of claim 11. Thus, Tian in view of Kim, Zirnstein and Khvostichenko teaches every limitation of claim 18, and provides proper motivation, as indicated in the rejection of claim 11.

In regard to dependent claim 21, Tian, Kim and Zirnstein fail to explicitly teach:
the time comprises a predetermined period of time prior to a time of a meeting indicated in the electronic meeting invitation.
However, Khvostichenko
the time comprises a predetermined period of time prior to a time of a meeting indicated in the electronic meeting invitation (at least pp. 2-3, [0017]-[0029]; Figure 2 [Wingdings font/0xE0] Khvostichenko teaches a method of parsing email messages for actionable items that includes email messages concerning meetings (see [0017]). Specifically, actionable items include strings such as “next Thursday,” “in five hours from now,” or “on the 28th of December”), etc. (see [0017])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Khvostichenko with those of Tian, Kim and Zirnstein as all of these inventions are related to the remote execution of applications via specific content received in electronic messages Adding the teaching of Khvostichenko benefits Tian, Kim and Zirnstein by providing for the identification of actionable items within an email message including those related to a meeting invitation dates and times prior to the meeting date and time.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Kim, and in further view of Zirnstein, and in further view of Wittig (U.S. Patent Application Publication No. 20100010994 A1, filed 06/29/2009, published 01/14/2010).
In regard to dependent claim 6, Tian, Kim and Zirnstein fail to explicitly teach:
Note: the subject matter of this claim would appear to be described beginning at pages 38-39, [0129] and Figs. 8A, 9. It is noted that it is unclear from the current claim language how this takes place. However, subsequent paragraphs provide additional details that may be worth formulating into this claim or additional claims.

the at least one processor is further configured to: determine that at least one text string does not exactly match any of the entries of the database of applications; and determine a partial match of the at least one text string with an entry of the database of applications based on a comparison of a portion of at least one text string with at least one entry of the database of applications.
However, Wittig teaches:
the at least one processor is further configured to: determine that at least one text string does not exactly match any of the entries of the database of applications; and determine a partial match of the at least one text string with an entry of the database of applications based on a comparison of a portion of at least one text string with at least one entry of the database of applications (at least Abstract; pp. 1-2, [0010] [Wingdings font/0xE0] Wittig teaches a method for discovering application programs running on mobile devices though a search of an applications database located on the mobile device, where application names are contained in a grouping of alphanumeric characters (e.g. strings). Applications can be identified either by exact or partial match of application names).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wittig with those of I Tian, Kim and Zirnstein as all of these inventions are related to execution of applications. Adding the teaching of Wittig provides Tian, Kim and Zirnstein with a method to identify application names either by fully or partially matching their names.

In regard to dependent claim 7, Tian, Kim and Zirnstein fail to explicitly teach:
the identification of the first application is based on a partial match of at least one text string with an entry of the database of applications.
However, Wittig
the identification of the first application is based on a partial match of at least one text string with an entry of the database of applications (at least Abstract; pp. 1-2, [0010] [Wingdings font/0xE0] Wittig teaches a method for discovering application programs running on mobile devices though a search of an applications database located on the mobile device, where application names are contained in a grouping of alphanumeric characters (e.g. strings). Applications can be identified either by exact or partial match of application names).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wittig with those of Tian, Kim and Zirnstein as all of these inventions are related to execution of applications. Adding the teaching of Wittig provides Tian, Kim and Zirnstein with a method to identify application names either by fully or partially matching their names.

In regard to claims 13-14, claims 13-14 merely recites a method to be carried out on the computing device of claims 6-7, respectively. Thus, Tian in view of Kim, Zirnstein and Wittig teaches every limitation of claims 13-14, and provides proper motivation, as indicated in the rejections of claims 6-7.

Response to Arguments
Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1.	A computing device comprising:
a memory; and
at least one processor coupled to the memory and configured to:
including content indicative of an a given event, a time at which the given event is to occur, and a plurality of applications, the plurality including first and second applications, the first application to track the given event, and the second application to be launched to perform the given event;
generate a plurality of text strings based on content of the message, at least one text string being a combination of text from a subject and content of the received message;
identify the second application based on a comparison of the plurality of text strings with one or more entries of a database of applications; and
launch the identified second application at the time indicated in the received message, so as to avoid switching between the first and second applications to accomplish the given event.

Applicant argues that Zamir, Iyengar, or Tian, however, fail to describe or suggest,

receive a message from a client device, the message including content indicative of an a given event, a time at which the given event is to occur, and a plurality of applications, the plurality including first and second applications, the first application to track the given event, and the second application to be launched to perform the given event;

and

launch the identified second application at the time indicated in the received message, so as to avoid switching between the first and second applications to accomplish the given event

Claims 8 and 15 recite similar, though not identical, features to those recited in claim 1.
	
Iyengar has been withdrawn. Thus, agreements made with regard to Iyengar are moot.
	Second, the combination of Tian with those of Kim are believed to teach the limitations, as amended (see new rejections).
	Third, with regard to 
and a plurality of applications, the plurality including first and second applications, the first application to track the given event, and the second application to be launched to perform the given event;

	the Examiner believes that the identification of first and second applications, where the first application’s function is to track the given event, represents new matter.
	The idea was discussed during an interview conducted 11/22/2021, but the Examiner required further search and/or consideration.
	The Examiner is unable to identify support for the notion of the identification of multiple applications nor the specific notion of identifying an application used for tracking an event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
01/10/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177